UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
ROJELIO GALINDO,                     )
                                     )
                  Plaintiff,         )
                                     )
      v.                            )        Civil Action No. 13-0794 (EGS)
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Defendant.        )
___________________________________ )

                                 MEMORANDUM OPINION

       On November 22, 2013, the defendant filed a motion to dismiss or, alternatively, for

summary judgment [ECF No. 11]. The Court advised the plaintiff of his obligations under the

Federal Rules of Civil Procedure and the local rules of this Court to respond to the motion, and

specifically warned plaintiff that, if he did not respond to the motion by December 24, 2013, the

Court may treat the motion as conceded. To date, the plaintiff neither has filed an opposition to

the motion and nor has requested more time to do so. Accordingly, the Court will deny the

defendant’s motion without prejudice and dismiss this action.

       An Order accompanies this Memorandum Opinion.



                              Signed:        EMMET G. SULLIVAN
                                             United States District Judge

                              Dated:         January 10, 2014